Judgment, Supreme Court, New York County (Herman Cahn, J.), entered July 19, 1995, which denied and dismissed the petition pursuant to CPLR article 78 seeking to annul the revocation of petitioner’s license to carry a concealed weapon, unanimously affirmed, without costs.
The administrative determination that petitioner was no longer entitled to the privilege of possessing a handgun license was within the broad discretion of the New York City Police Commissioner and was not arbitrary and capricious (see, Matter of Fondacaro v Kelly, 234 AD2d 173).
*112The Hearing Officer’s determination that petitioner lacked the requisite moral character and temperament to possess a firearm (see, Matter of Lipton v Ward, 116 AD2d 474, 477) was based upon credibility findings to which Supreme Court properly deferred (Sewell v City of New York, 182 AD2d 469, 473, lv denied 80 NY2d 756). In any event, there was sufficient evidence to warrant the revocation even without the testimony of petitioner’s former wife, since the misrepresentation in petitioner’s license application and renewals constituted an independent basis for the determination (see, Reale v Kelly, 222 AD2d 338; Matter of Tartaglia v Kelly, 215 AD2d 166), as did petitioner’s admitted possession of an unlicensed shotgun. Under the circumstances, the penalty imposed was not disproportionate to the offense. We have considered petitioner’s other contentions and find them to be without merit. Concur— Milonas, J. P., Nardelli, Williams and Andrias, JJ.